internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-107195-01 date date number release date index number re legend taxpayer developer date year year year year year dear this letter responds to your letter dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election to be treated as a homeowners_association under sec_528 of the internal_revenue_code for the taxable years year through year additional information was submitted on behalf of taxpayer on date and date the information submitted and the representations made are as follows taxpayer is a residential condominium_management_association that was established by developer on date developer handled the management responsibilities until the management functions were transferred to officers elected from among the unit owners because neither the previous nor current officers were aware of the filing_requirements for a condominium association nor were they told of any filing_requirements by developer no income_tax returns were filed for the organization prior to year sec_528 and sec_1_528-1 of the income_tax regulations generally provide that homeowners associations meeting the requirements of sec_528 may elect to be treated as tax-exempt organizations but only to the extent of their exempt_function_income sec_528 provides in part that the term homeowners_association means an organization that elects at such time and in such manner as the secretary by regulations prescribes to have sec_528 apply for the taxable_year sec_1_528-8 provides that a separate election to be treated as a homeowners_association under sec_528 must be made for each taxable_year this election is made by filing a properly completed form 1120-h or such other form as the secretary may prescribe sec_1_528-8 provides that for taxable years ending after date the election must be made not later than the time including extensions for filing an income_tax return for the year in which the election is to apply sec_301_9100-1 provides that the commissioner in an exercise of discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more then months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election under sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interest of the government based on the facts and representations submitted with your request we have determined that the requirements of sec_301_9100-3 have been satisfied with respect to taxable years year through year therefore an extension of time is granted until days from the date of this ruling for making an election to be treated as a homeowners_association under sec_528 for the taxable years year through year we note however that the burden is upon taxpayer to establish to the satisfaction of the service that all of the requirements of sec_528 are met for example the taxpayer must have records available to show that it can meet all the requirements of sec_528 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code moreover we express no opinion concerning the assessment of interest additions to tax additional_amounts or penalties for failure_to_file an income_tax return with respect to any year specifically we express or imply no opinion on whether taxpayer qualifies as a homeowners_association under sec_528 a copy of this letter should be attached to taxpayer’s election for each year covered by this ruling letter this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent paul f kugler sincerely associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
